J-S34030-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: M.G., A MINOR                               IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
APPEAL OF: R.G.
                                                       No. 180 WDA 2014


                    Appeal from the Order January 3, 2014
              In the Court of Common Pleas of Allegheny County
                   Orphans' Court at No(s): TPR 059 of 2013


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and OTT, J.

MEMORANDUM BY BENDER, P.J.E.:                          FILED AUGUST 1, 2014




pursuant to 23 Pa.C.S. § 2511(a) (2), (5), (8), and (b).1 We affirm.

       The parties first became known to the Allegheny County Office of




care for Child. N.T., 8/16/13, at 15. CYF did not open a case at that time.

N.T., 8/16/13, at 15.         The trial court accurately set forth the following

procedural history:

              In December 2003, CYF received reports that Mother was

                                                         ing situation was

____________________________________________


1
                                         petition to terminate the parental
rights of both parents. However, Father is not a party to the current appeal,
nor has he filed a separate appeal.
J-S34030-14


     unstable. After investigation, CYF closed the case on February
     25, 2004.
           In August 2004, CYF received reports that Mother was

     behaviors.    After investigation, CYF closed [the] case in
     November 2004. In November 2006, CYF received reports that
     Mother did not have heat in her home, and that Mother was not
     appropriately supervising Child. At that time, CYF accepted the
     case for services. On March 6, 2008, CYF filed a Petition for
     Dependency, alleging that Mother had housing and drug issues,
     and that Child had mental health and behavioral issues. CYF
     referred Mother for a drug and alcohol evaluation through
     POWER.      Mother underwent two POWER assessments in
     November 2006 and October 2007, but Mother did not obtain the
     recommended drug treatment. CYF withdrew its dependency
     petition in August 2008. In October of 2009, CYF closed the
     case.

           On October 26, 2010, CYF received its fifth referral
     involving Mother. Upon investigation, CYF discovered that:

     she was being evicted due to not paying rent. CYF accepted the
     case for services and the case has not closed since.



     because Mother admitted to smoking marijuana. Mother
     completed another POWER assessment and was recommended
     to follow up with outpatient therapy and mental health services
     at Mercy Behavioral Health. Mother did not obtain, or participate
     with, treatment at Mercy Behavioral Health. In early December

     friend, Ms. Lucille Evans. After Child alleged that Ms. Evans was
     hitting him, Ms. Evans requested that Child leave her home.

           Consequently, in mid-December 2010,          Child   began
     residing with [C.H.], his half-
     Mother remained in the home of Ms. Evans.

          In early January 2011, Child moved, yet again, to the
     home of Ms. Ann Meyers, special education teacher at his school.

           While Child was in her care, Ms. Meyers observed that
     Child experienced behavioral and emotional problems, including
     expressed anger and aggression. Child stated he wished he


                                   -2-
J-S34030-14


      were dead and locked himself in his locker with a lanyard around
      his neck like a noose.

           In January 2011, while Child was still residing with Ms.
      Meyers, his school discovered a Swiss Army knife and what the

      result, on January 19, 2011, Child was involuntarily committed
      and transferred to Southwood Psychiatric ("Southwood").

Trial Court Opinion, 1/9/14, at 2-5.

      On January 27, 2011, while Child was committed to Southwood, CYF

obtained an Emergency Custody Authorization, permitting the removal of

Child from Mother. On March 29, 2011, after an evidentiary hearing, Child

was adjudicated dependent.     The trial court ordered that Child be placed in



specialized foster home for children who have severe mental health and

behavioral issues, upon his discharge from Southwood.      On May 10, 2011,

Child was discharged from Southwood and entered an IRT foster home

through NHS Human Services.        On March 6, 2012, and March 21, 2012,




      On March 28, 2012, Child was re-admitted to Southwood due to a



in the Wesley Spectrum IRT foster home of T. C. ("Foster Mother") and D.C.

("Foster Father").   Since that time, Child has remained in this placement.

      On March 14, 2013, CYF filed a petition to involuntarily terminate the

parental rights of Mother to Child.     On July 19, 2013, August 16, 2013,

August 27, 2013, September 6, 2013, September 24, 2013, and October 4,

                                       -3-
J-S34030-14


2013, the trial court held hearings on the termination petition.            At the

hearings, Grant Walker, a CYF caseworker; Jeffrey Doran, supervisor at

Wesley   Spectrum    Services;     Eric   Bernstein,   Ph.D.,   a   court-appointed



Mother; and Mother testified. On January 3, 2014, the trial court entered its



§ 2511(a)(2), (5), (8), and (b).

      Mother timely filed a notice of appeal, along with a concise statement

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and

(b). Mother raises the following issue.

      1. Did the trial court abuse its discretion and/or erred as a

         parental rights would serve the needs and welfare of Child
         pursuant to 23 Pa.C.S. § 2511(b)?



      Our standard of review regarding orders terminating parental rights is

as follows:


      When reviewing an appeal from a decree terminating parental
      rights, we are limited to determining whether the decision of the
      trial court is supported by competent evidence. Absent an
      abuse of discretion, an error of law, or insufficient evidentiary

      Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing

      jury verdict. We must employ a broad, comprehensive review

      decision is supported by competent evidence.



                                          -4-
J-S34030-14


In re S.H., 879 A.2d 802, 805 (Pa. Super. 2005). In termination cases, the

burden is upon the petitioner to prove by clear and convincing evidence that

the asserted grounds for seeking the termination of parental rights are valid.

Id. at 806. We have previously stated:

      The standard of clear and convincing evidence is defined as
      testimony
      enable the trier of fact to come to a clear conviction, without


In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003).

      The trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004). If competent evidence supports the trial c

will affirm even if the record could also support the opposite result. In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003).         Additionally,



subsection                                                              In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc), appeal denied, 581
Pa. 668, 863 A.2d 1141 (2004).

      The termination of parental rights is controlled by 23 Pa.C.S.A. § 2511.

Under this statute, the trial court must engage in a bifurcated process in

which it initially focuses on the conduct of the parent under Section 2511(a).

See In the Interest of B.C., 36 A.3d 601 (Pa. Super. 2012). If the trial




                                     -5-
J-S34030-14


Section 2511(a), it must then engage in an analysis of the best interests of

the child under Section 2511(b). See id.

      In the instant case, Mother do

as it relates to her conduct under Section 2511(a); but rather, she limits her



Section 2511(b).

      Section § 2511(b) provides, in pertinent part:

             (b) Other considerations. The court in terminating the
            rights of a parent shall give primary consideration to the
            developmental, physical and emotional needs and welfare
            of the child. The rights of a parent shall not be terminated
            solely on the basis of environmental factors such as
            inadequate housing, furnishings, income, clothing and
            medical care if found to be beyond the control of the
            parent.

23 Pa.C.S. § 2511(b).

      Pursuant to Section 2511(b), the trial court must take into account

whether a natural parental bond exists between child and parent, and

whether termination would destroy an existing, necessary and beneficial

relationship. In re C.S., 761 A.2d 1197, 1202 (Pa. Super. 2000) (en banc).

            In In re C.M.S., 884 A.2d 1284, 1287 (Pa.Super. 2005),

      and stability are involved in the inquiry into needs and welfare of

      must also discern the nature and status of the parent-child bond,
      with utmost attention to the effect on the child of permanently
      severing that bond. Id. However, the extent of the bond-effect
      analysis necessarily depends on the circumstances of the
      particular case. In re K.Z.S., 946 A.2d 753, 763 (Pa.Super.
      2008).


                                       -6-
J-S34030-14



     major aspect of the Subsection 2511(b) best-interest analysis, it
     is nonetheless only one of many factors to be considered by the
     court when determining what is in the best interest of the child.
     The mere existence of an emotional bond does not preclude the

     examine the status of the bond to determine whether its
                                                               cial
                   As we explained in In re A.S., 11 A.3d 473, 483
     (Pa. Super. 2010):

           [I]n addition to a bond examination, the trial court can
           equally emphasize the safety needs of the child, and
           should also consider the intangibles, such as the love,
           comfort, security, and stability the child might have
           with the foster parent. Additionally, this Court stated
           that the trial court should consider the importance of
           continuity of relationships and whether any existing
           parent-child bond can be severed without detrimental
           effects on the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (citation omitted).




s

that severance of the parent-child bond would be detrimental to Child. Id.



appropriate in order to provide Child with the necessary permanence to

support the developmental, physical, and emotional needs and welfare of

Child. Trial Court Opinion, 1/3/15, at 21.   Dr. Bernstein and Dr. Hindmarsh

                                                                      the best




                                    -7-
J-S34030-14




not healthy or condu

116.       Moreover, Dr. Hindmarsh testified that the relationship between



                                                       s doing okay.     N.T.,

10/4/13, at 23-



be able to be count on the predictability of life at home. . . and that they

                                                         Id.

         The trial court found that Foster Parents participate consistently in

clinical meetings, and are very nurturing toward Child. Trial Court Opinion,

1/9/14, at 20. The trial court also found that Child looks to Foster Parents

for security and support.     Id.

required further hospitalization, he is generally doing well in school, he is

very comfortable with Foster Mother, and he has handled some difficult and

stress                                                                       -

20.

         Additionally, Dr. Hindmarsh testified that Child is very comfortable

with Foster Mother. N.T., 10/4/13, at 18. Dr. Hindmarsh stated that Foster

Mother will allow Child to continue to experience the predicable support that

he has been receiving and will allow Child to continue progress. Id. at 26,

49.    Furthermore, Dr. Bernstein testified that foster parents provide Child


                                      -8-
J-S34030-14




and positive adjustment in foster care.     Id. at 86. See In re T.S.M., 71
A.3d 251 (Pa. 2013) (stating that the strong parent-child bond was an

unhealthy one that could not by itself serve as grounds to prolong foster

care drift). We have stated that the mere existence of a bond or attachment

of a child to a parent will not necessarily result in the denial of a termination

petition. See In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008).

      Based on our review of the record, we conclude that the trial court did

                                                                             hild

pursuant to section 2511(b).        We therefore affirm the termination of



      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/1/2014




                                      -9-